DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 15, 2020.

Response to Arguments
Applicant's arguments filed September 15, 2020 have been fully considered but they are not persuasive.
Applicant respectfully asserts that “Schmid fails to cure these deficiencies in Leone. Schmid merely discloses spray nozzles 192 for a wheel train / gear train (Schmid: [0029]). Schmid does not specify how the spray nozzles are arranged. However, as one skilled in the art will appreciate, those spray nozzles spray lubricant to the meshing regions of the gear wheels. The sprayed lubricant cannot reach the inner wheel bearings. Hence, Schmid does not disclose a fluid connection to the wheel train bearings. Schmid also does not even intend to lubricate any wheel train bearing. In contrast, amended independent claims 1 and 19 recite that the device further has at least one wheel train bearing for the rotatable support of a wheel of a wheel train of the internal combustion engine, wherein the at least one wheel train bearing is provided in fluid communication downstream of the lubricating fluid distribution channel or the at least one first flow limiter”.
The Examiner respectfully submits that:
Schmid [Paragraph 21] teaches among other things a similar engine lubrication system like Leone where sixth oil channels 194 are provided for supplying a chain tensioner 188, a chain tensioner secondary drive 190 and a spray nozzle 192 for a wheel drive.
Leone (Figure 6) already discloses main structure beginning from the oil pan and ending in the spray nozzles inside the piston. 
The modification and addition of Schmid will only fill the gap of the inherent disclosure in Leone. Leone does not explicitly shows “…at least one wheel train bearing for the rotatable support of a wheel of a wheel train of the internal combustion engine, wherein the at least one wheel train bearing is provided in fluid communication downstream of the lubricating fluid distribution channel or the at least one first flow limiter...”, but given that said structure (i.e. wheel train bearing is a known structure in internal combustion engines ) is well known, it would have been obvious combining prior art elements according to known methods to yield predictable results.

Disposition of Claims
     Claims 1-11 and 13-20 are pending in this application.
     Claims 1-11 and 13-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 13-20 is rejected under 35 U.S.C. 103 as being unpatentable over T.G. Leone et al. - US 2016/0305363 A1, hereinafter referred as “Leone”, in view of J. Schmid et al. – DE 10-2007058756 A1, hereinafter referred as “Schmid”.

With regard to claims 1 and 19, Leone (Figure 6) discloses:
 A device [690] for lubricating an internal combustion engine [600] having a crankshaft [640], which is connected to at least one connecting rod [602], comprising: 
at least one first flow limiter (0032) for reducing a lubricating fluid flow of a lubricating fluid stream passed to the at least one first flow limiter; 
a plurality of crankshaft bearings (619,621,623,625,627) for the rotatable support of the crankshaft (640), wherein the plurality of crankshaft bearings (619,621,623,625,627) is provided in fluid communication downstream of the at least one first flow limiter [It is understood that because the disclosed hydraulic regulator, electro-hydraulic solenoid valve are components downstream of the pump, it follows from Leone Figure 6 that bearings (619,621,623,625,627) will be in fluid communication downstream of at least one flow limiter (i.e. hydraulic regulator, electro-hydraulic solenoid valve, etc)]; and 
at least one big end bearing [622] for the rotatable support of the at least one connecting rod (602), wherein the at least one big end bearing (622) is provided in fluid communication downstream of at least one crankshaft bearing (625) of the plurality of crankshaft bearings (619,621,623,625,627) [Leone Paragraph 86].

    PNG
    media_image1.png
    445
    706
    media_image1.png
    Greyscale

Leone Figure 6

But , Leone does not specifically meet the limitation “…at least one wheel train bearing for the rotatable support of a wheel of a wheel train of the internal combustion engine, wherein the at least one wheel train bearing is provided in fluid communication downstream of the lubricating fluid distribution channel or the at least one first flow limiter...”.
However, Schmid [Paragraph 29] teaches among other things a similar engine lubrication system like Leone where sixth oil channels 194 are provided for supplying a chain tensioner 188, a chain tensioner secondary drive 190 and a spray nozzle 192 for a wheel drive.
engine lubrication system of Leone incorporating lubrication channels thru the wheel train bearings as taught by Schmid in order to reduce friction losses and wear in the wheel train.

With regard to claim 2, Leone in view of Schmid discloses the device according to Claim 1, further comprising: a lubricating fluid distribution channel [oil gallery 603] which is provided in fluid communication upstream of the plurality of crankshaft bearings (619,621,623,625,627); and a plurality of lubricating fluid feed channels [supplementary conduit 648], which are each provided in fluid communication downstream of the lubricating fluid distribution channel [oil gallery 603] and upstream of a crankshaft bearing (any of 619,621,623,625,627) of the plurality of crankshaft bearings (619,621,623,625,627).

With regard to claim 3, Leone in view of Schmid discloses the device according to Claim 2, wherein the lubricating fluid distribution channel [oil gallery 603] is a crankshaft bearing gallery [From Leone Figure 6 one skill in the art can appreciate that oil galley (603) is under crankshaft bearings (619,621,623,625,627) receiving any dropped oil from the crankshaft (640). Accordingly, oil galley (603) it is clearly a crankshaft bearing gallery].

With regard to claim 4, Leone in view of Schmid discloses the device according to Claim 2, wherein the at least one first flow limiter [Leone discloses that the oil pump 180 may include additional components not depicted in FIG. 1, such as a hydraulic regulator, electro-hydraulic solenoid valve, etc (Leone Paragraph 32)] is provided in fluid communication upstream of the lubricating fluid distribution channel [oil gallery 603] or in the lubricating fluid distribution channel (603).

With regard to claim 5, Leone in view of Schmid discloses the device according to Claim 2.
But Leone in view of Schmid does not specifically meet the limitation “…wherein one first flow limiter is arranged in each of the plurality of lubricating fluid feed channels…”.
However, the Examiner takes Official Notice that it is well-known in the art to have oil flow restrictors thru different oil channels in the overall lubrication system in order to deliver the exact amount of lubrication needed in each critical location in the engine and vehicle. 
Further on, Leone discloses that the oil pump 180 may include additional components not depicted in FIG. 1, such as a hydraulic regulator, electro-hydraulic solenoid valve, etc [Leone Paragraph 32].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine lubrication system of Leone in view of Schmid incorporating oil flow restrictors in each of the plurality of lubricating fluid feed channels by Common Knowledge in order to deliver the exact amount of lubrication needed in each critical location in the engine and vehicle.

With regard to claim 6, Leone in view of Schmid discloses the device according to Claim 1, wherein the at least one big end bearing [crank pin 622] is provided in substantially continuous fluid communication with the at least one first flow limiter [Leone discloses that the oil pump 180 may include additional components not depicted in FIG. 1, such as a hydraulic regulator, electro-hydraulic solenoid valve, etc (Leone Paragraph 32)] via the at least one crankshaft bearing (any of 619,621,623,625,627) of the plurality of crankshaft bearings (619,621,623,625,627), irrespective of a rotational position of the crankshaft (640).

With regard to claim 7, Leone in view of Schmid discloses the device according to Claim 6, wherein lubricating fluid channels in the crankshaft (640) and lubricating fluid bearing grooves in bearing shells of the plurality of crankshaft bearings (619,621,623,625,627) are [[[[[[designed in such a way that the substantially continuous fluid communication with the at least one big end bearing (622) is provided]]]]]].
Please note that claim 7 above is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in brackets [[[[[[]]]]]] as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).

With regard to claim 8, Leone in view of Schmid discloses the device according to Claim 6, wherein: the at least one big end bearing (622) is provided in fluid communication with the at least one crankshaft bearing (any of 619,621,623,625,627) of the plurality of crankshaft bearings (619,621,623,625,627) via at least one crankshaft lubricating fluid channel [first annular groove 682] provided in the crankshaft (640); and the at least one crankshaft lubricating fluid channel [first annular groove 682] has at least two mutually spaced inlet openings, which open into an outer circumferential surface of a crankshaft bearing journal of the crankshaft (640) [Please see Leone Figure 9 showing a portion of oil cast out from the connecting rod bearing and crank journal trapped in first annular groove 682.  First annular groove 682 is formed on a thrust surface 658 of first web 618.  It will be noted that inset 680 depicts first annular groove 682 formed on a protrusion of first web 618.  First annular groove 682 on first web 618 is formed as ((((((a circle around a joint)))))) between crank pin 622 and first web 618].

With regard to claim 9, Leone in view of Schmid discloses the device according to Claim 8, wherein: the at least one crankshaft bearing fluid channel [first annular groove 682] has a through hole in a crankshaft bearing journal; or the plurality of crankshaft bearings has a lubricating fluid bearing groove which extends over an angular range of at least 180° [Please see Leone Figure 9 showing a portion of oil cast out from the connecting rod bearing and crank journal trapped in first annular groove 682.  First annular groove 682 is formed on a thrust surface 658 of first web 618.  It will be noted that inset 680 depicts first annular groove 682 formed on a protrusion of first web 618.  First annular groove 682 on first web 618 is formed as ((((((a circle around a joint)))))) between crank pin 622 and first web 618].

    PNG
    media_image2.png
    665
    586
    media_image2.png
    Greyscale
Leone Figure 9

With regard to claim 10, Leone in view of Schmid discloses the device according to Claim 1, further comprising: at least one small end bearing [second thrust surface 656], which is provided in fluid communication downstream of a big end bearing (622) of the at least one big end bearing (622).

With regard to claim 11, Leone in view of Schmid discloses the device according to Claim 10, wherein the small end bearing [second thrust surface 656] is in fluid communication via a connecting rod longitudinal channel [exterior tube 604 as shown in better detail in Leone Figure 8].

With regard to claim 13, Leone in view of Schmid discloses the device according to Claim 1, further comprising: or at least one piston cooling nozzle (1034) [Leone Figure 8 shows a spray 673 of oil (dashed lines) exiting outlet 1034 of the exterior tube 604 towards the underside 692 of the piston 636] for spraying lubricating fluid onto at least one piston (636) of the internal combustion engine [internal combustion engine 600], which piston (636) is connected to the at least one connecting rod (602).
Examiner Note for claim 13 above:
All the limitations with strikethrough above will not be considered because of the optional claim limitation “or”. It is construed that the limitations with strikethrough above are optional because of the use of “or”.

    PNG
    media_image3.png
    752
    625
    media_image3.png
    Greyscale

Leone Figure 8

With regard to claim 14, Leone in view of Schmid discloses the device according to Claim 13, further comprising: at least one second flow limiter [Leone discloses that the oil pump 180 may include additional components not depicted in FIG. 1, such as a hydraulic regulator, electro-hydraulic solenoid valve, etc (Leone Paragraph 32)], which is provided in fluid communication upstream of the plurality of crankshaft bearings (619,621,623,625,627), 

Examiner Note for claim 14 above:
All the limitations with strikethrough above will not be considered because of the optional claim limitation “or”. It is construed that the limitations with strikethrough above are optional because of the use of “or”.

With regard to claim 15, Leone in view of Schmid discloses the device according to Claim 14, wherein the at least one first flow limiter or at least one second flow limiter is a restrictor [Leone discloses that the oil pump 180 may include additional components not depicted in FIG. 1, such as a hydraulic regulator, electro-hydraulic solenoid valve, etc (Leone Paragraph 32)].

With regard to claim 16, Leone in view of Schmid discloses the device according to Claim 13, further comprising: a lubricating fluid pump [oil pump 681], which is provided in fluid communication upstream of the at least one first flow limiter [Leone discloses that the oil pump 180 may include additional components not depicted in FIG. 1, such as a hydraulic regulator, electro-hydraulic solenoid valve, etc (Leone Paragraph 32)].

With regard to claim 17, Leone in view of Schmid discloses the device according to Claim 16, or the at least one piston cooling nozzle (1034) [Leone Figure 8 shows a spray 673 of oil (dashed lines) exiting outlet 1034 of the exterior tube 604 towards the underside 692 of the piston 636] are provided in fluid communication downstream of the lubricating fluid pump (681) .


Examiner Note for claim 17 above:
All the limitations with strikethrough above will not be considered because of the optional claim limitation “or”. It is construed that the limitations with strikethrough above are optional because of the use of “or”.

With regard to claim 18, Leone in view of Schmid discloses the device according to Claim 1, wherein the at least one big end bearing (622) or the plurality of crankshaft bearings (619,621,623,625,627) are designed as plain bearings.

With regard to claim 20, Leone discloses the motor vehicle of Claim 19, wherein the vehicle is a “commercial vehicle” [While the “commercial vehicle” claim limitation is within the boundary of the basic knowledge of an artisan skill in the art and the Examiner fully understand it’s meaning, it is respectfully reminded that said term is a relative term. Accordingly, the Examiner respectfully submit that Leone meet said limitation because on at least Paragraph 22 it is disclose that engine 10 may be controlled at least partially by a control system including controller 12 and by input from a vehicle operator 132 via an input device 130.  In this example, input device 130 includes an accelerator pedal and a pedal position sensor 134 for generating a proportional pedal position signal PP].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747     

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747